Interim Decision #1958

MATTER

OF COFFMAN

In Section 212 (e) Proceedings
A-17809098
Decided by Deputy Associate Commissioner April 10, 1969
A more liberal attitude may be taken in determining that applicant has established the necessary degree of hardship contemplated by section 212(e)
of the Immigration and Nationality Act, as amended, and qualifies for a
waiver of the foreign residence requirement since her exchange program
participation was not to receive training but rather to impart her skills to
American teachers; further, she was in this country as an exchange visitor for a very short period (less than 90 days) and has nearly completed
two years of residence abroad.

Jurisdiction of this case has been assumed by certification pursuant to the provisions of 8 CFR 103.4. The decision of the District Director on February 29, 1969, denying the subject
application for a waiver of the two-year foreign residence requirement of section 212 (e) of the Immigration and Nationality
Act, as amended, on the ground that exceptional hardship had not
been established, was affirmed by the Regional Commissioner on
March 13, 1969.
The applicant, Sigrun Coffman, a 26 -year- old native and citizen
of Germany, was admitted to the United States from Germany as
an exchange teacher to instruct American teachers how to speak
better German under Exchange Program P—I-226 on June 14,
1967, and departed from the United States on September 4, 1967.
On August 29, 1968, at Hamburg she married Larry Roger Coffman, a citizen of the United States, born at San Jose, California,
January 3, 1936. He is presently with the applicant in Germany
and desires to bring her to the United States for permanent residence.
As an exchange alien, the applicant is required by law to reside
and be physically present in Germany or in another foreign country for an aggregate period of at least two years following departure from the United States, provided that such foreign residence
in another foreign country shall be considered to have served the

206

Interim Decision #1958
purpose and the intent of the Mutual Educational and Cultural
Exchange Act of 1961 unless a determination is made that the
foreign residence requirement would impose exceptional hardship
upon her United States citizen spouse.
Section 212 (e) provides, in part, as follows :
.. upon the favorable recommendation of the Secretary of State, pursuant
to the request of an interested United States Government agency, or of the
Commissioner of Immigration and Naturalization after he has determined
that departure from the United States would impose exceptional hardship
upon the alien's spouse or child (if such spouse or child is a citizen of the
United States or a lawfully resident alien), the Attorney General may waive
the requirement of such two-year foreign residence abroad in the case of any
alien whose admission to the United States is found by tho Attorney General
to be in the public interest

Unless a waiver is granted to the applicant, she may not make
application for an immigrant visa until September 4, 1969. The
applicant's United States citizen spouse, a school teacher, is on a
leave of absence from his school district and must return to Reno,
Nevada, by August 28, 1969, "in order not to be penalized financially by school officials." They desire to return to the United
States in early August, 1969, in order to seek living quarters before school starts. The applicant states that, if her spouse precedes her to the United States, they will incur additional transportation and living expenses of approximately $400 which they
can ill afford due to his protracted residence abroad. It will also
necessitate their separation and the considerable inconvenience of
traveling separately.
Mrs. Coffman was admitted to participate in a private program
at her own expense as a teacher to impart her skills to American
teachers, not to receive knowledge to be imparted to natives of
her own country upon her return. A more liberal attitude may
therefore be taken in determining if the necessary degree of
hardship has been established (see Matter of Duchiteskie, 11 I. &
N. Dec. 583). Further, it is to be noted that the applicant was an
exchange visitor for a period of less than 90 days and will, by the
time she desires to return to the United States, have completed
one year and eleven months residence in her native country which
period encompasses two full school years. She is a teacher, hence
this would for practical purposes fulfill any possible obligation to
Germany and should be given consideration in determining the
degree of hardship necessary to be established.
In view of the foregoing, it has been determined that compliance with the foreign residence requirement of section 212 (e)

207

Interim Decision #1958
would impose exceptional hardship upon Mrs. Coffman's United
States citizen husband. The Secretary of State has recommended
that the foreign residence requirement be waived. It is found that
the admission of the applicant would be in the public interest.
ORDER: It is ordered that the application of Sigrun Coffman
for a waiver of the two-year foreign residence requirement of.
section 212(e) of the Immigration and . Nationality Act, as
amended, be granted.

208

